Name: Commission Regulation (EC) NoÃ 1456/2007 of 10 December 2007 amending Regulations (EC) NoÃ 2058/96, (EC) NoÃ 2375/2002, (EC) NoÃ 2377/2002, (EC) NoÃ 2305/2003, (EC) NoÃ 955/2005, (EC) NoÃ 969/2006 and (EC) NoÃ 1964/2006 opening and providing for the administration of tariff quotas for imports of rice and cereals
 Type: Regulation
 Subject Matter: communications;  plant product;  trade;  tariff policy
 Date Published: nan

 11.12.2007 EN Official Journal of the European Union L 325/76 COMMISSION REGULATION (EC) No 1456/2007 of 10 December 2007 amending Regulations (EC) No 2058/96, (EC) No 2375/2002, (EC) No 2377/2002, (EC) No 2305/2003, (EC) No 955/2005, (EC) No 969/2006 and (EC) No 1964/2006 opening and providing for the administration of tariff quotas for imports of rice and cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3491/90 of 26 November 1990 on imports of rice originating in Bangladesh (1), and in particular Article 3 thereof, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (3), and in particular Article 12(1) thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (4), and in particular Articles 10(2) and 13(1) thereof, Whereas: (1) Commission Regulations (EC) No 2058/96 of 28 October 1996 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 (5), (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92 (6), (EC) No 2377/2002 of 27 December 2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries and derogating from Council Regulation (EC) No 1766/92 (7), (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (8), (EC) No 955/2005 of 23 June 2005 opening a Community import quota for rice originating in Egypt (9), (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (10) and (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (11) provide for different measures for certain matters relating to the management of the quotas concerned. In order to rationalise and simplify the procedures for operators in the rice and cereals sectors, as well as to improve the management of these quotas by the Member States and the Commission, these Regulations should be amended. (2) To this end, common, harmonised rules should be laid down for all these quotas with regard to the deadline for submitting import licence applications, stating that this deadline must always be Friday at 13:00, as well as detailed rules concerning the communication of information by Member States to the Commission. (3) As regards quotas in the rice sector, the possibility should be provided, in a harmonised way, for an operator to give up quantities below 20 tonnes when this has been allocated to him following application of an allocation coefficient. (4) Regarding Regulation (EC) No 955/2005 in particular, it should be specified that the rules applicable to the transport document and the proof of preferential origin on release for free circulation of the product are set out in Protocol IV to Council Decision 2004/635/EC of 21 April 2004 on the conclusion of a Euro-Mediterranean Association Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part (12). (5) Regulations (EC) No 2058/96, (EC) No 2375/2002, (EC) No 2377/2002, (EC) No 2305/2003, (EC) No 955/2005, (EC) No 969/2006 and (EC) No 1964/2006 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2058/96 is hereby amended as follows: 1. Article 2(1) is replaced by the following: 1. Applications for import licences shall relate to a quantity of at least 5 tonnes and at most 500 tonnes. Each licence application shall indicate a quantity in kilograms (whole numbers). Applications for import licences shall be lodged with the competent authorities of the Member States no later than 13:00 (Brussels time) every Friday. 2. Article 3 is replaced by the following: Article 3 1. Where the quantities applied for in a given week exceed the quantity available under the quota, the Commission shall fix the allocation coefficient for the quantities applied for during that week, pursuant to Article 7(2) of Regulation (EC) No 1301/2006, no later than the fourth working day following the last day for the submission of applications for that week, as referred to in the third subparagraph of Article 2(1) of this Regulation, and shall suspend the submission of new licence applications until the end of the quota period. Applications submitted in respect of the current week shall be considered inadmissible. Member States shall allow operators to withdraw, within two working days following the date of publication of the Regulation fixing the allocation coefficient, applications for which the quantity for which the licence is to be issued is less than 20 tonnes. 2. The import licence shall be issued on the eighth working day following the final day for the submission of applications. 3. Article 4 is replaced by the following: Article 4 The Member States shall send the Commission, by electronic means: (a) on the Monday following the final day for the submission of licence applications, no later than 18:00 (Brussels time), the information on the import licence applications as referred to in Article 11(1)(a) of Regulation (EC) No 1301/2006, with the total quantities covered by those applications; (b) no later than the second working day following the issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with the total quantities for which import licences have been issued and the quantities for which licence applications have been withdrawn in accordance with the third subparagraph of Article 3(1) of this Regulation; (c) no later than the last day of each month, the total quantities actually released for free circulation under this quota during the previous month but one. If no quantities have been released for free circulation during one of these months, a nil  notification shall be sent. However, this notification shall no longer be required in the third month following the final day of validity of the licences. Article 2 Article 5 of Regulation (EC) No 2375/2002 is hereby amended as follows: (a) paragraph 1 is amended as follows: (i) in the second subparagraph, Monday is replaced by Friday; (ii) the third subparagraph is deleted; (b) paragraph 3 is replaced by the following: 3. No later than 18:00 (Brussels time) on the Monday following the week in which the licence application was lodged, the competent authorities shall send the Commission, by electronic means, a notification showing, by serial number, each application with the origin of the product and the quantity applied for, including nil  notifications.; (c) paragraph 4 is replaced by the following: 4. Licences shall be issued on the fourth working day following the deadline for the notification referred to in paragraph 3. Member States shall communicate to the Commission, by electronic means, on the day of issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with the total quantities for which import licences have been issued. Article 3 Article 9 of Regulation (EC) No 2377/2002 is hereby amended as follows: (a) in the second subparagraph of paragraph 1, Monday is replaced by Friday; (b) paragraph 3 is replaced by the following: 3. No later than 18:00 (Brussels time) on the Monday following submission of the licence application, the competent authorities shall send the Commission, by electronic means, a notification showing each application with the quantity applied for, including nil  notifications.; (c) paragraph 4 is replaced by the following: 4. Licences shall be issued on the fourth working day following the deadline for the notification referred to in paragraph 3. Member States shall communicate to the Commission, by electronic means, on the day of issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with the total quantities for which import licences have been issued. Article 4 Article 3 of Regulation (EC) No 2305/2003 is hereby amended as follows: (a) paragraph 1 is amended as follows: (i) in the second subparagraph, Monday is replaced by Friday; (ii) the third subparagraph is deleted; (b) paragraph 3 is replaced by the following: 3. No later than 18:00 (Brussels time) on the Monday following the week in which the licence application was lodged, the competent authorities shall send the Commission, by electronic means, a notification showing each application with the quantity applied for, including nil  notifications.; (c) paragraph 4 is replaced by the following: 4. Licences shall be issued on the fourth working day following the deadline for the notification referred to in paragraph 3. Member States shall communicate to the Commission, by electronic means, on the day of issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with the total quantities for which import licences have been issued. Article 5 Regulation (EC) No 955/2005 is hereby amended as follows: 1. In Article 2(1) the following second subparagraph is added: Each licence application shall indicate a quantity in kilograms (whole numbers). 2. Article 3(4) is replaced by the following: 4. Release for free circulation as part of the quotas referred to in Article 1 of this Regulation shall be subject to the presentation of a transport document and proof of preferential origin, issued in Egypt and relating to the consignments in question, in accordance with Protocol 4 of the Euro-Mediterranean Agreement. 3. Article 4 is replaced by the following: Article 4 1. Import licence applications shall be lodged with the competent authorities of the Member States no later than each Friday at 13:00 (Brussels time). 2. Where the quantities applied for in a given week exceed the quantity available under the quota, the Commission shall fix the allocation coefficient for the quantities applied for during that week, pursuant to Article 7(2) of Regulation (EC) No 1301/2006, no later than the fourth working day following the last day for the submission of applications for that week, as referred to in paragraph 1 of this Article, and suspend the submission of new licence applications until the end of the quota period. Applications submitted in respect of the current week shall be considered inadmissible. Member States shall allow operators to withdraw, within two working days following the date of publication of the Regulation fixing the allocation coefficient, applications for which the quantity for which the licence is to be issued is less than 20 tonnes. 3. The import licence shall be issued on the eighth working day following the final day for the lodging of licence applications. Notwithstanding Article 6(1) of Regulation (EC) No 1342/2003, import licences shall be valid until the end of the month following that in which they were issued. 4. Article 5 is replaced by the following: Article 5 The Member States shall send the Commission, by electronic means: (a) on the Monday following the week in which the licence application was submitted, no later than 18:00 (Brussels time), the information on the import licence applications as referred to in Article 11(1)(a) of Regulation (EC) No 1301/2006, with a breakdown by eight-digit CN code of the total quantities covered by those applications; (b) no later than the second working day following the issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with a breakdown by eight-digit CN code of the total quantities for which import licences have been issued and the quantities for which licence applications have been withdrawn in accordance with the third subparagraph of Article 4(2) of this Regulation; (c) no later than the last day of each month, the total quantities actually released for free circulation under this quota during the previous month but one, broken down by eight-digit CN code. If no quantities have been released for free circulation during one of these months, a nil  notification shall be sent. However, this notification shall no longer be required in the third month following the final day of validity of the licences. Article 6 Article 4 of Regulation (EC) No 969/2006 is hereby amended as follows: (a) paragraph 1 is amended as follows: (i) in the second subparagraph, Monday is replaced by Friday; (ii) the third subparagraph is deleted; (b) paragraph 3 is replaced by the following: 3. No later than 18:00 (Brussels time) on the Monday following the week in which the licence application was lodged, the competent authorities shall send the Commission, by electronic means, a notification showing each application, with the origin of the product and the quantity applied for, including nil  notifications.; (c) paragraph 4 is replaced by the following: 4. Licences shall be issued on the fourth working day following the deadline for the notification referred to in paragraph 3. Member States shall communicate to the Commission, by electronic means, on the day of issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with the total quantities for which import licences have been issued. Article 7 Regulation (EC) No 1964/2006 is hereby amended as follows: (a) Article 4(3) is replaced by the following: 3. Import licence applications shall be lodged with the competent authorities of the Member States no later than each Friday at 13:00 (Brussels time). Each licence application shall indicate a quantity in kilograms (whole numbers).; (b) Article 5 is replaced by the following: Article 5 1. Where the quantities applied for in a given week exceed the quantity available under the quota, the Commission shall fix the allocation coefficient for the quantities applied for during that week, pursuant to Article 7(2) of Regulation (EC) No 1301/2006, no later than the fourth working day following the last day for the submission of applications for that week, as referred to in the first subparagraph of Article 4(3) of this Regulation, and shall suspend the submission of new licence applications until the end of the quota period. Applications submitted in respect of the current week shall be considered inadmissible. Member States shall allow operators to withdraw, within two working days following the date of publication of the Regulation fixing the allocation coefficient, applications for which the quantity for which the licence is to be issued is less than 20 tonnes, whereas the licence application was for a greater quantity. 2. The import licence shall be issued on the eighth working day following the final day for the submission of applications. 3. The import licence, issued for a quantity not exceeding that entered on the certificate of origin referred to in Article 2, shall oblige the importer to import from Bangladesh. (c) Article 7 is replaced by the following: Article 7 The Member States shall send the Commission, by electronic means: (a) on the Monday following the week in which the licence application was submitted, no later than 18:00 (Brussels time), the information on the import licence applications as referred to in Article 11(1)(a) of Regulation (EC) No 1301/2006, with a breakdown by eight-digit CN code of the total quantities (in product weight) covered by those applications; (b) no later than the second working day following the issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with a breakdown by eight-digit CN code of the total quantities (in product weight) for which import licences have been issued and the quantities for which licence applications have been withdrawn in accordance with the third subparagraph of Article 5(1) of this Regulation; (c) no later than the last day of each month, the total quantities (in product weight) actually released for free circulation under this quota during the previous month but one, broken down by eight-digit CN code. If no quantities have been released for free circulation during one of these months, a nil  notification shall be sent. However, this notification shall no longer be required in the third month following the final day of validity of the licences. Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 337, 4.12.1990, p. 1. (2) OJ L 146, 20.6.1996, p. 1. (3) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (4) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (5) OJ L 276, 29.10.1996, p. 7. Regulation as last amended by Regulation (EC) No 2019/2006 (OJ L 384, 29.12.2006, p. 48). (6) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 932/2007 (OJ L 204, 4.8.2007, p. 3). (7) OJ L 358, 31.12.2002, p. 95. Regulation as last amended by Regulation (EC) No 2022/2006 (OJ L 384, 29.12.2006, p. 70). (8) OJ L 342, 30.12.2003, p. 7. Regulation as last amended by Regulation (EC) No 2022/2006. (9) OJ L 164, 24.6.2005, p. 5. Regulation as last amended by Regulation (EC) No 2019/2006. (10) OJ L 176, 30.6.2006, p. 44. Regulation as last amended by Regulation (EC) No 2022/2006. (11) OJ L 408, 30.12.2006, p. 19. (12) OJ L 304, 30.9.2004, p. 38.